PER CURIAM.
Leaving aside any question of procedural bar, the order denying the petition for writ of habeas corpus is affirmed on the authority of Florida Rule of Criminal Procedure 3.140(g), which provides: “No objection to an information on the ground that it was not signed or verified, as herein provided, shall be entertained after the defendant pleads to the merits.” See also Byrd v. State, 730 So.2d 382, 383 (Fla. 3d DCA 1999); Colson v. State, 717 So.2d 554, 555 (Fla. 4th DCA 1998); Montanez v. State, 630 So.2d 1163 (Fla. 3d DCA 1993); Morffy v. State, 534 So.2d 733, 734 (Fla. 3d DCA 1988); Holt v. State, 516 So.2d 25
*559(Fla. 3d DCA 1987); Carey v. State, 349 So.2d 820, 822 (Fla. 3d DCA 1977).
Affirmed.